               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 1:03CR00012-001
                                               )
v.                                             )           FINAL ORDER
                                               )
WILLIAM IVON TURNER,                           )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )


      For the reasons stated in the Opinion accompanying this Final Order, it is

ORDERED that the defendant’s Motions to Vacate Convictions under 28 U.S.C. §

2255, ECF Nos. 109, 115 pursuant to 28 U.S.C. § 2255 is DENIED. Based upon the

court’s finding that the defendant has not made the requisite showing of denial of a

substantial right, it is further ORDERED that a certificate of appealability is

DENIED.

                                             ENTER: December 9, 2019

                                             /s/ James P. Jones
                                             United States District Judge
